The Supreme Court providently exercised its discretion in denying the defendant’s motion, made on the eve of trial and more than one year after the note of issue and certificate of readiness had been filed, inter alia, to compel the plaintiff to provide authorizations for the release of certain medical and employment records. The defendant failed to make any showing that “unusual or unanticipated circumstances” developed subsequent to the filing of the note of issue and certificate of readiness requiring additional pretrial proceedings to prevent substantial prejudice (22 NYCRR 202.21 [d]; Meadow Lane Equities Corp. v Hill, 63 AD3d 701, 701 [2009]; Silverberg v Guzman, 61 AD3d 955, 956 [2009]; Gomez v New York City Tr. Auth., 19 AD3d 366, 366 [2005]; Blankenship v Schwartz, 127 AD2d 624, 624 [1987]). Skelos, J.E, Dickerson, Hall, Roman and Cohen, JJ., concur.